Citation Nr: 0333544	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for seasonal 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for seasonal 
allergic rhinitis and assigned a noncompensable evaluation.

The accredited representative submitted an appellant's brief 
in November 2003, in which the issue of entitlement to 
service connection for nasal polyps was described as 
"moot."  Noting that the rating criteria identifies nasal 
polyps as a symptom of allergic rhinitis, the representative 
indicated it was unnecessary to provide a separate argument 
for service connection, and the representative did not list 
entitlement to service connection for nasal polyps as an 
issue on the first page of the November 2003 appellant's 
brief.  Through his accredited representative, the veteran 
has essentially withdrawn his appeal of the claim of 
entitlement to service connection for nasal polyps, and that 
matter is no longer on appellate review.  See 38 C.F.R. 
§ 20.204 (2003). 


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The RO has not informed the veteran what evidence and 
information is necessary to substantiate his claim and 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

Further, the RO should take this opportunity to request an 
examination to assess the current severity of the veteran's 
allergic rhinitis.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must schedule the veteran for 
an examination of his allergic rhinitis.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in his or her report that 
the claims file was reviewed.  All 
necessary tests should be conducted. The 
examiner should identify all residuals 
attributable to the veteran's service-
connected allergic rhinitis.  The 
examiner should specifically consider the 
presence of nasal polyps and, if they are 
present, the extent to which they 
obstruct the nasal passages. 

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



